Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledged Receipt
Applicant’s arguments (filed 29 April 2022) with respect to Claim(s)  1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
              A Final Rejection is being issued in this paper with regards to amended Claims 1-17.

Terminal Disclaimer
The terminal disclaimer filed on 29 April 2022 (and approved 04 May 2022) disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration of US Patent 10,745,871 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesman (US 4,157,210) in view of Stolarczyk et al. (US 2,981,149) and Monk (US 3,596,627).

	With respect to independent Claim 1, Mesman disclose(s) a traffic control channelizing system (Fig. 1) comprising a plurality of channelizing devices (channelizing devices 10 in Fig. 1), wherein: each channelizing device of a first portion of the plurality of channelizing devices comprises at least one reflective member coupled to the channelizing device for traffic control (34 in Fig. 2), wherein the at least one reflective member is white in color, wherein the white color reflective member operates to direct only a right side of a traffic lane (Mesman teaches a channeling system [Fig. 1 of Mesman], but do(es) not appear to teach a reflective member is white in color and operates to direct only a right side of a traffic lane.  However, this functionality is taught in Stolarczyk et al. as explained below); each channelizing device of a second portion of the plurality of channelizing devices comprises at least one reflective member coupled to the channelizing device for traffic control (34 in Fig. 2), wherein the at least one reflective member is yellow in color, wherein the yellow color reflective member operates to direct only a left side of a traffic lane (Mesman teaches a channeling system [Fig. 1 of Mesman], but do(es) not appear to teach a reflective member is yellow in color and operates to direct only a left side of a traffic lane.  However, this functionality is taught in Stolarczyk et al. as explained below); and each channelizing device of a third portion of the plurality of channelizing devices comprises at least one reflective member coupled to the channelizing device for traffic control (34 in Fig. 2), wherein the at least one reflective member is red in color, wherein the red color reflective member operates only to stop traffic for a road closure (Mesman teaches a channeling system [Fig. 1 of Mesman], but do(es) not appear to teach a reflective member is red in color and operates to direct only to stop traffic for a road closure.  However, this functionality is taught in Monk as explained below).

	Regarding Claim 1, Mesman fail(s) to disclose the following italicized portion of independent Claim 1:  wherein the at least one reflective member is white in color, wherein the white color reflective member operates to direct only a right side of a traffic lane and wherein the at least one reflective member is yellow in color, wherein the yellow color reflective member operates to direct only a left side of a traffic lane.
	However, Mesman, as modified by Stolarczyk et al., teach(es): wherein the at least one reflective member is white in color (white reflective member in Fig. 1), wherein the white color reflective member operates to direct only a right side of a traffic lane (Fig. 1) and wherein the at least one reflective member is yellow in color (yellow reflective member in Fig. 1), wherein the yellow color reflective member operates to direct only a left side of a traffic lane (Fig. 1). Utilizing yellow and white reflective members increases visibility of the system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mesman, with the teachings of Stolarczyk et al., for the purpose of increasing visibility of the system.

	Regarding Claim 1, Mesman fail(s) to disclose the following italicized portion of independent Claim 1:  wherein the at least one reflective member is red in color, wherein the red color reflective member operates only to stop traffic for a road closure.
	However, Mesman, as modified by Monk, teach(es): wherein the at least one reflective member is red in color (red reflective member 16 in Fig. 1), wherein the red color reflective member operates only to stop traffic for a road closure (Fig. 1). Utilizing red reflective member increases visibility of the system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mesman, with the teachings of Monk, for the purpose of increasing visibility of the system.

	With respect to Claim 2, Mesman, Stolarczyk et al. and Monk  teach(es) the system of independent Claim 1. Mesman further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of channelizing devices 10 in Fig. 1).
	
	With respect to independent Claim 3, Mesman disclose(s) a traffic control channelizing system (system shown in Fig. 1) comprising a plurality of channelizing devices (channelizing devices 22 in Fig. 1), wherein each channelizing device comprises at least one reflective member coupled to the channelizing device for traffic control (44 in Fig. 3), wherein the at least one reflective member is yellow in color, wherein the yellow color reflective member operates to direct only a left side of a traffic lane (Mesman teaches a channeling system [Fig. 1 of Mesman], but do(es) not appear to teach a reflective member is yellow in color and operates to direct only a left side of a traffic lane.  However, this functionality is taught in Stolarczyk et al. as explained below); or wherein the at least one reflective member is red in color, wherein the red color reflective member operates only to stop traffic for a road closure (Mesman teaches a channeling system [Fig. 1 of Mesman], but do(es) not appear to teach a reflective member is red in color and operates to direct only to stop traffic for a road closure.  However, this functionality is taught in Monk as explained below).

	Regarding Claim 3, Mesman fail(s) to disclose the following italicized portion of independent Claim 3:  wherein the at least one reflective member is yellow in color, wherein the yellow color reflective member operates to direct only a left side of a traffic lane.
	However, Mesman, as modified by Stolarczyk et al., teach(es): wherein the at least one reflective member is yellow in color (yellow reflective member in Fig. 1), wherein the yellow color reflective member operates to direct only a left side of a traffic lane (Fig. 1). Utilizing yellow reflective members increases visibility of the system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mesman, with the teachings of Stolarczyk et al., for the purpose of increasing visibility of the system.

	Regarding Claim 3, Mesman fail(s) to disclose the following italicized portion of independent Claim 3:  wherein the at least one reflective member is red in color, wherein the red color reflective member operates only to stop traffic for a road closure.
	However, Mesman, as modified by Monk, teach(es): wherein the at least one reflective member is red in color (red reflective member 16 in Fig. 1), wherein the red color reflective member operates only to stop traffic for a road closure (Fig. 1). Utilizing red reflective member increases visibility of the system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mesman, with the teachings of Monk, for the purpose of increasing visibility of the system.


	With respect to Claim 4, Mesman, Stolarczyk et al. and Monk  teach(es) the system of independent Claim 3. Mesman further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of channelizing devices 10 in Fig. 1).

Claim(s) 5-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesman in view of Stolarczyk et al.

	With respect to independent Claim 5, Mesman disclose(s) a method of use of a traffic control channelizing system (Fig. 1), the method comprising placing a plurality of channeling devices in a roadway (channelizing devices 10 in Fig. 1), wherein each channeling device comprises at least one reflective member coupled to the channeling device (34 in Fig. 2); reflecting light from the at least one reflective member of the plurality of channeling devices (Fig. 1); and directing traffic by use of the plurality of channeling devices (Fig.1), wherein directing traffic comprises directing traffic from only a left side of a traffic lane using a first portion of the plurality of channeling devices having at least one first reflective member, wherein a first portion of the at least one first reflective member is yellow in color (Mesman teaches a channeling system [Fig. 1 of Mesman], but do(es) not appear to teach a reflective member is yellow in color and operates to direct only a left side of a traffic lane.  However, this functionality is taught in Stolarczyk et al. as explained below).
	
	Regarding Claim 5, Mesman fail(s) to disclose the following italicized portion of independent Claim 5:  wherein the at least one reflective member is yellow in color, wherein the yellow color reflective member operates to direct only a left side of a traffic lane.
	However, Mesman, as modified by Stolarczyk et al., teach(es): wherein the at least one reflective member is yellow in color (yellow reflective member in Fig. 1), wherein the yellow color reflective member operates to direct only a left side of a traffic lane (Fig. 1). Utilizing yellow reflective members increases visibility of the system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mesman, with the teachings of Stolarczyk et al., for the purpose of increasing visibility of the system.

	With respect to Claim 6, Mesman and Stolarczyk et al. teach(es) the method of independent Claim 5. Stolarczyk et al. further disclose(s):  wherein directing traffic includes further comprises: directing traffic from a right side of a traffic lane using a second portion of the plurality of channeling devices having at least one second reflective member (Fig. 1), wherein a first portion of the at least one second reflective member that is white in color (yellow and white reflective members in Fig. 1).

	With respect to Claim 7, Mesman and Stolarczyk et al. teach(es) the method of Claim 6. Mesman further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of channelizing devices 10 in Fig. 1).

	With respect to Claim 16, Mesman and Stolarczyk et al. teach(es) the method of independent Claim 5. Stolarczyk et al. further disclose(s): wherein directing traffic by use of the plurality of channeling devices further comprises directing traffic from a right side of a second traffic lane using the first portion of the plurality of channeling devices having at least one first reflective member, wherein a second portion of the at least one first reflective member is white in color (yellow and white reflective members in Fig. 1).

	With respect to Claim 17, Mesman and Stolarczyk et al. teach(es) the method of Claim 16. Mesman further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of channelizing devices 10 in Fig. 1).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesman and Stolarczyk et al. further in view of Monk.

                Regarding Claim 8, Mesman and Stolarczyk et al. disclose(s) the method of independent Claim 5.
	Mesman and Stolarczyk et al. fail(s) to disclose: wherein directing traffic includes further comprises: stopping traffic for a road closure using a second portion of the plurality of channeling devices having at least one second reflective member, wherein a first portion of the at least one second reflective member is red color.
	However, Monk teach(es) a method (Fig. 1) including: wherein directing traffic includes further comprises: stopping traffic for a road closure using a second portion of the plurality of channeling devices having at least one second reflective member, wherein a first portion of the at least one second reflective member is red color (red reflective member 16 in Fig. 1).  Utilizing red reflective member increases visibility of the system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mesman and Stolarczyk et al., with the teachings of Monk, for the purpose of increasing visibility of the system.

	With respect to Claim 9, Mesman and Stolarczyk et al. teach(es) the method of Claim 8. Mesman further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of channelizing devices 10 in Fig. 1).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesman and Stolarczyk et al. further in view of Furiate (US 4,515,499).

                Regarding Claim 10, Mesman and Stolarczyk et al. disclose(s) the method of independent Claim 5.
	Mesman and Stolarczyk et al. fail(s) to disclose: wherein a second portion of the at least one first reflective member is orange in color.
	However, Furiate teach(es) a method (Fig. 1) including: wherein a second portion of the at least one first reflective member is orange in color (column 5, lines 3-4).  Utilizing orange reflective member increases visibility of the system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mesman and Stolarczyk et al., with the teachings of Furiate, for the purpose of increasing visibility of the system.

	With respect to Claim 11, Mesman, Stolarczyk et al. and Furiate teach(es) the method of Claim 10. Mesman further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of channelizing devices 10 in Fig. 1).
	
	Regarding Claim 12, Mesman and Stolarczyk et al. disclose(s) the method of Claim 6.
	Mesman and Stolarczyk et al. fail(s) to disclose: wherein a second portion of the at least one first reflective member is orange in color; a second portion of the at least one second reflective member is orange in color; or a second portion of the at least one first reflective member is orange in color and a second portion of the at least one second reflective member is orange in color.	
	However, Furiate teach(es) a method (Fig. 1) including: wherein a second portion of the at least one first reflective member is orange in color (column 5, lines 3-4); a second portion of the at least one second reflective member is orange in color (column 5, lines 3-4); or a second portion of the at least one first reflective member is orange in color and a second portion of the at least one second reflective member is orange in color (column 5, lines 3-4). Utilizing orange reflective member increases visibility of the system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mesman and Stolarczyk et al., with the teachings of Furiate, for the purpose of increasing visibility of the system.

	With respect to Claim 13, Mesman, Stolarczyk et al. and Furiate teach(es) the method of Claim 12. Mesman further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of channelizing devices 10 in Fig. 1).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesman, Stolarczyk et al. and Monk further in view of Furiate.

                Regarding Claim 14, Mesman, Stolarczyk et al. and Monk disclose(s) the method of Claim 8.
	Mesman, Stolarczyk et al. and Monk fail(s) to disclose: wherein a second portion of the at least one first reflective member is orange in color; a second portion of the at least one second reflective member is orange in color; or a second portion of the at least one first reflective member is orange in color and a second portion of the at least one second reflective member is orange in color.	
	However, Furiate teach(es) a method (Fig. 1) including: wherein a second portion of the at least one first reflective member is orange in color (column 5, lines 3-4); a second portion of the at least one second reflective member is orange in color (column 5, lines 3-4); or a second portion of the at least one first reflective member is orange in color and a second portion of the at least one second reflective member is orange in color (column 5, lines 3-4). Utilizing orange reflective member increases visibility of the system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mesman, Stolarczyk et al. and Monk, with the teachings of Furiate, for the purpose of increasing visibility of the system.

	With respect to Claim 15, Mesman, Stolarczyk et al., Monk and Furiate teach(es) the method of Claim 14. Mesman further disclose(s):  wherein the plurality of channelizing devices comprises cones, tubular markers, channelizers, portable delineators, vertical panels, drums, Type-I barricades, Type-II barricades, Type-III barricades, longitudinal channelizing devices, or a combination of two or more thereof (plurality of channelizing devices 10 in Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following reference(s) relate(s) to channelizing systems: Selevan (US 2012/0256765 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
                For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
02 June 2022               


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861